DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 12/22/2020, is acknowledged. Applicant’s election without traverse of (species) metformin, oral and tablet, in the reply filed on 12/22/2020, is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2020.

Claim Rejections - 35 USC § 112 – Indefinite Language
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nangia et al (US 2007/0148238 A1).
Nangia taught compositions comprising therapeutically effective amounts [0355] of active agents (e.g., metformin at [0017]); extended release polymeric components [0595-0600, 0604-606, 0613, Example 3] comprising carbomers (e.g., cross-linked polyacrylic acid carbomer at [0727]) and, buffering agents comprising magnesium hydroxide [0629]. The composition comprised the active agent at 50-80 % [0137], the extended release polymeric component at 1-90 % [0729], and were formulated for oral administration [0087], e.g., tablets [0072, 0128].

The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
The instant claim 1 recites at least 50 % drug component. 
The instant claim 7 recites 50-85 % drug component. 
Nangia taught the active agent comprised at 50-80 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Nangia reads on claims 1-7, 10 and 12.
s 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nangia et al (US 2007/0148238 A1), in view of Meinicke et al (US 2016/0038501 A1) and further in view of Alsante et al (Advanced Drug Delivery Reviews, 57, 2007, 29-37).
The 35 U.S.C. 103 rejection over Nangia was previously discussed.
Additionally, Nangia taught active agents at 50-80 % and extended release polymeric components at 1-90 %, as discussed. As previously discussed, Nangia taught magnesium hydroxide as a buffering agent (e.g., reads on the claim 11 limitation of a pH of 4-10). Characterization by HPLC was taught [0683-684, 0995, 0997 and at the Examples, throughout].
As instantly recited in claim 8, Nangia was silent the amount of the buffering component. Furthermore, as recited in claims 9 and 11, Nangia was silent impurities.
Meinincke taught pharmaceutical compositions formulated as extended release [0054] metformin [abstract and title], whereby basic buffering agents stabilized the composition. Said stabilization protected against decomposition and degradation (e.g., less than about 0.2 % impurities), even after 6 months at accelerated conditions. The degradation was determined by well-known analytical methods, for example using HPLC methods [0093-96, 0159, 0164, 0169, 0226, 0243, and 0253]. The buffering agent was comprised at 0.07-2.2 % [0121]. 
It would have been prima facie obvious to one of ordinary skill in the art to include, within Nangia, the buffering agent at 0.07-2.2 %, as taught by Meinincke. An ordinarily skilled artisan would have been motivated to stabilize the composition to protect against decomposition and degradation (e.g., less than about 0.2 % impurities) even after 6 months at accelerated conditions [0093-96, 0159, 0164, 0169, 0226, 0243, 0253]. 

However, Alsante teaches that forced degradation studies facilitate the development of analytical methodology, in order to gain a better understanding of active pharmaceutical ingredient and drug product stability, and to provide information about degradation pathways and degradation products [abstract]. Forced degradation conditions, which are more severe than accelerated stability testing (e.g., >50 °C and ≥75 % relative humidity), are important from a regulatory perspective, to provide data on degradation products that do not form under accelerated stability conditions [section 1. Regulatory requirements].
It would have been prima facie obvious to one of ordinary skill in the art to include forced degradation testing conditions within the combined teachings of Nangia and Meinincke, as taught by Alsante. An ordinarily skilled artisan would have been so motivated, because forced degradation conditions, which are more severe than accelerated stability testing (e.g., >50 °C and ≥75 % relative humidity), provide data on degradation products that do not form under accelerated stability conditions [Alsante; section 1. Regulatory requirements].
The instant claim 8 recites 50-85 % drug component; 3-40 % extended release component and 1-20 % buffering component.
The instant claims 9 and 11 recite 60-80 ºC and 75 % relative humidity for 5 or 12 days. The instant claim 11 additionally recites a pH level of 4-10; no more than 1 % impurities.

Meinincke taught less than about 0.2 % impurities after 6 months at accelerated conditions. 
Alsante taught forced degradation conditions, which are more severe than accelerated stability testing (e.g., >50 °C and ≥75 % relative humidity).
A prima facie case of obviousness exists because of overlap, as discussed above.
Regarding the claim 11 limitation of “pH meter”, Nangia was silent measuring pH. However, Nangia taught the measurement of concentration by suitable analytical methods [0683], and as such, it would be prima facie obvious to the skilled artisan to measure the concentration of Nangia’s composition (containing magnesium hydroxide) with a known, and suitable, analytical method (e.g., pH meter) of measuring pH.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612